DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swett et al. (US 3,820,692) in view of Rains (US 3,556,341) in view of Barfield (US 2004/0084593) and Taylor (US 3,713,614) and in further view of Pugsley (US 7,581,704).
In re claim 1: Swett et al. discloses a container 10 comprising: a top portion 16; a bottom portion 31; a sidewall 30 that extends from the top portion 16 to the bottom 
Swett et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Rains:
Rains teaches the provision of a bottle holder 10, comprising: an attachment appendage 44 comprising: a back portion (portion that is part of the container wall that the appendage extends outward from); a platform 46 that defines a front surface (inner vertical surface which magnets are adjacent to) of the attachment appendage; an upper wall (horizontal wall below the rim as seen in figure 5); a bottom wall (opposite horizontal wall above 70 in figure 5); a first side wall (vertical extending wall between the top wall and bottom all as seen in figure 5); and a second side wall (opposite vertical extending wall between the top wall and bottom to the side wall seen in figure 5), Page 11 of 134851-6768-5023v.1Atty. Dkt. No. 96818-10wherein the platform is disposed between the upper wall, the bottom wall, the first side wall and the second side wall (see figures 2 and 5 of Rains), and one or more magnets 48 disposed within an opening 46 formed in platform (platform with 46); and the back portion of the attachment appendage 44 configured forms part of the sidewall, and the one or more magnets 48 are attachable to a fixed surface to hold the shaker bottle in place (see figures 1-5).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the container of Swett et al. with a projection portion as taught by Rains in order to support the bottle in an upright position on a surface of a vehicle to release the hands of the operator of the vehicle for maintaining safe control of the vehicle while preventing spilling (see col. 1, ll..34-40 of Rains).

a magnet opening 2 comprises a continuous perimeter that completely surrounds the one or more magnets 3 with front faces of the one or more magnets 3 being exposed at the front surface (see figures 2 and 3 of Barfield).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the opening of Swett et al. in view of Rains with a perimeter wall that completely surrounds the magnet or magnets as taught by Barfield in order to fully secure the magnet perimeter from damage during use and prevent the magnet from sliding out (see figures 2 and 3 of Barfield).
Swett et al. in view of Rains in view of Barfield teach the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Taylor:
Taylor teaches the provision of an attachment appendage including a upper wall, (top extending wall between 3) a bottom wall (top extending wall between 3), a first side wall 3 and a second side wall (opposite 3) that incline inwards from a back portion of the attachment appendage towards a platform 8 so that a proximal perimeter of the attachment appendage is greater than a distal perimeter of the attachment appendage (see figures 1 and 4 of Taylor)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the attachment appendage shape of Swett et al. in view of Rains in view of Barfield with the proximal perimeter of the attachment appendage is greater than a distal perimeter of the attachment appendage as taught by Taylor in order to 
Swett et al. in view of Rains in view of Barfield in view of Taylor teach the invention as discussed above with the exception of the following claimed limitation that is taught by Pugsley:
wherein the platform extends at an angle to the sidewall of the shaker bottle and substantially parallel to a longitudinal axis of the bottle
Of the applied prior art combination Rains and Taylor both teach a bottom wall and a top wall of an attachment appendage that extends lateral outward from the sidewall to a similar distance to which provides the platform to be substantially parallel to a longitudinal axis of the bottle which when attached to a vertical surface the bottle is positioned upright and level preventing the contents from spilling out of the bottle. In order to maintain this desired function of a level upright position the top wall of the attachment appendage will extend outward from the sidewall at a smaller distance than attachment appendage. Pugsley teaches an attachment appendage for a container wherein the sidewall is sloping inwardly from the top portion to the bottom portion (see 
Swett et al. in view of Rains in view of Barfield in view of Taylor in view of Pugsley further teaches:
In re claim 2: wherein the surface of the platform comprises one or more recesses 46, and the one or more magnets 48 are disposed in the one or more recesses 46 (see figures 1-3 of Rains).  
In re claim 3: wherein a depth of the one or more recesses 46 is substantially equal to a thickness of the one or more magnets 48 (See figure 2 of Rains which clearly show equal thickness).  
In re claim 4: wherein each of the one or more magnets 48 comprises an outer surface that extends outwardly from the surface of the platform (See figure 1 of Rains which clearly shows a magnet extending outward).  
To modify the thickness of the one or more magnets into the claimed proportions would entail a mere change in size of the components and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in proportion is In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 6: wherein the one or more magnets 48 are disc-shaped (see figures 1-3 of Rains).   
In re claim 7: wherein the one or more magnets 48 and platform are substantially coplanar (see figure 2 of Rains).  
In re claim 10: wherein the side walls incline inwards along a curved path.  
To modify the attachment appendage side walls with a curved path as claimed would entail a mere change in shape of the side walls and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Swett et al. in view of Rains in view of Barfield in view of Taylor in view of Pugsley further teach the top wall extends laterally from the sidewall at a first distance from an upper lip of the shaker bottle, and the bottom wall extends laterally from the sidewall at a second distance from a floor surface of the shaker bottle as discussed above.
In re claim 11: wherein the bottom wall extends farther in a lateral direction than the top wall.  

Of the applied prior art combination Rains and Taylor both teach a bottom wall and a top wall of an attachment appendage that extends lateral outward from the sidewall to a similar distance to which provides the platform to be substantially parallel to a longitudinal axis of the bottle which when attached to a vertical surface the bottle is positioned upright and level preventing the contents from spilling out of the bottle. In order to maintain this desired function of a level upright position the top wall of the attachment appendage will extend outward from the sidewall at a smaller distance than attachment appendage. Pugsley teaches an attachment appendage for a container wherein the sidewall is sloping inwardly from the top portion to the bottom portion (see figure 3) and wherein the attachment appendage adapts to the slope of the side wall so that the handle platform wall 50 is substantially parallel to the container’s longitudinal axis. With this in mind, it would have been obvious to one of ordinary skill in the art at the time of the invention to maintain the parallel relationship between the container (bottle) longitudinal axis and the wall attaching platform desired by Rains and Taylor and taught by Pugsley for the reasons discussed above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swett et al. (US 3,820,692) in view of Rains (US 3,556,341) in view of Barfield (US 2004/0084593) in view of Taylor (US 3,713,614) in view of Pugsley (US 7,581,704) and in further view of Urquhart (US 2,380,560). Swett et al. in view of Rains in view of 
In re claim 9: wherein the one or more magnets are covered in a protective material (see fig.2 and col.1, lines 1-4 of Urquhart).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnet of Swett et al. in view of Rains in view of Barfield and Taylor in view of Pugsley with a coating material as taught by in order to prevent corrosion and chipping (see col.1, lines 1-4 of Urquhart).


Response to Arguments
Applicant's arguments filed on 03/01/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments that the prior art combination fails to teach or suggest the claimed limitations, The Examiner disagrees, the prior art of Rains and Taylor both teach a platform that is substantially parallel with the vertical axis of the container, when in use this parallel relationship allows for the container to be attached to a wall and still be in a position as if the container was resting on a flat surface. This also allows the container to be filled to a maximum without spillage. These prior art references teach an untapered container sidewall. However, tapered side walls in containers were notoriously well known, as shown above, and It would have been obvious at the time the invention was effectively filed for one skilled in the art to look to tapered wall attachments such as Pugsley for teaching of an .  
"[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious" the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR Int 'l Co. v. Teleflex Inc., 550 U.S 1727, 1731, 82 USPQ2d 1385 (2007).  It is proper to take account of the "inferences and creative steps that a person of ordinary skill in the art would employ." (Id.) See also, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1742 82 USPQ2d 1385, 1396 (2007) ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.")


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735